DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2018/0182552 to Sawada et al. (hereinafter Sawada).
Claim 1
Sawada discloses a method of producing a ceramic electronic component, comprising:
baking a first electrode paste containing a metal powder at a first temperature to form a first electrode layer at a first region of a ceramic body (paragraph 172);
baking a second electrode paste containing a metal powder of a same type as the metal powder in the first electrode paste at a second temperature lower than the first temperature to form a second electrode layer at a second region different from the first region of the ceramic body (paragraph 176, 178); and
applying a physical shock treatment to a surface of the second electrode layer to densify a surface layer portion of the second electrode layer (paragraph 180; N.B. the claim does not require the shock treatment is only applied to the second electrode layer and not to the first electrode layer).
Claim 2
Sawada discloses the method of producing a ceramic electronic component according to claim 1, wherein a resistance electrode paste is baked to form a resistance electrode layer at the second region of the ceramic body (paragraph 175), and the second electrode layer is formed on a surface of the resistance electrode layer (paragraph 176, 178-179).
Claim 3
Sawada discloses the method of producing a ceramic electronic component according to claim 2, wherein a baking temperature of the resistance electrode paste (paragraph 175: 770°C) is between the first temperature (paragraph 172: 850°C) and the second temperature (paragraph 178: 650°C).
Claim 4
Sawada (FIG. 1-5) discloses the method of producing a ceramic electronic component according to claim 2, wherein the ceramic body (10) includes end surfaces (15-16) that oppose each other in a length direction and each defining the second region, and lateral surfaces (13-14) that oppose each other in a width direction and each defining the first region, the first electrode layer (200, paragraph 172) is formed on each lateral surface (13-14), and the resistance electrode layer (62, paragraph 47, 175) and the second electrode layer (63, paragraph 47, 176) are formed on each end surface (15-16, paragraph 179).
Claim 5
Sawada (FIG. 1-5) discloses the method of producing a ceramic electronic component according to claim 1, wherein the ceramic body (10) includes at least a pair (30) of a first internal electrode layer (36) and a second internal electrode layer (35), and a ceramic dielectric layer (20) between the first internal electrode (36) layer and the second internal electrode layer (35), each defining a capacitor (paragraph 45).
Claim 6
Sawada discloses the method of producing a ceramic electronic component according to claim 5, wherein the first electrode layer (200) is electrically connected to the first internal electrode layer (36; paragraph 45, 50), and the second electrode layer (63) is electrically connected to the second internal electrode layer (35; paragraph 45-47).
Claim 7
Sawada discloses the method of producing a ceramic electronic component according to claim 1, wherein the method further comprises plating surfaces of the first electrode layer (200) and the second electrode layer (63) after densification (paragraph 180) of the surface layer portion of the second electrode layer (paragraph 181).
Claim 9
Sawada (FIG. 1-5) discloses a ceramic electronic component comprising:
a ceramic body (10);
a first electrode layer (200) provided in a first region (13-14) of the ceramic body (10); and
a second electrode layer (63) provided in a second region (15-16) different from the first region (13-14) of the ceramic body (10); wherein 
the first electrode layer (200) and the second electrode layer (63) contain metals of a same type (paragraph 172, 176);
the metals of the same type in the first electrode layer and the second electrode layer have different densities (paragraph 172, 178: different firing temperatures and paste for second electrode layer has glass; see and compare instant application specification paragraph 183 and 186-189 with Sawada paragraph 172, 176-178, are therefore expected to exhibit the same properties; see MPEP 2112.01); and
the density of the metal in a surface layer portion of the second electrode layer (63) is higher than the density of the metal in an inner portion of the second electrode layer (63; paragraph 180: polishing to remove glass at surface of second electrode layer).
Claim 10
Sawada discloses the ceramic electronic component according to claim 9, the first electrode layer (200) is provided on a lateral surface (13-14) of the ceramic body (10).
Claim 11
Sawada discloses the ceramic electronic component according to claim 9, wherein the second electrode layer (63) is provided on an end surface of the ceramic body (15-16).
Claim 12
Sawada discloses the ceramic electronic component according to claim 9, further comprising:
a resistance electrode layer (62, paragraph 47, 175) provided between the ceramic body (10) and the second electrode layer (63, paragraph 47, 176, 178-179); wherein 
the resistance electrode layer (62) has a higher electrical resistivity than the second electrode layer (63, paragraph 47, 176).
Claim 18
Sawada discloses the ceramic electronic component according to claim 9, wherein the first electrode layer (200) and the second electrode layer (63) each contain Cu (paragraph 172, 176).
Claim 19
Sawada discloses the ceramic electronic component according to claim 9, wherein a thickness of each of the first (100) and second (63) electrode layers is about 5 µm or more and about 50 µm or less (paragraph 111, 148, 178).
Claim 20
Sawada discloses the ceramic electronic component according to claim 9, further comprising a thin electrode layer (61, paragraph 47, 173-174) between the ceramic body (10) and the second electrode layer (63; paragraph 179).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of US Publication 2014/0182907 to Lee et al. (hereinafter Lee).
Sawada discloses the method of producing a ceramic electronic component according to claim 1, as shown above.
Sawada does not expressly disclose wherein the physical shock treatment includes sandblasting, as recited in claim 8.
Lee (paragraph 120-121) teaches wherein a physical shock treatment includes sandblasting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Sawada to utilize sandblasting as taught by Lee in the method taught by Sawada, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improving the surface roughness of a metal layer without affecting reliability of the entire component (Lee paragraph 121). 

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of US Publication 2018/0090276 to Ito et al. (hereinafter Ito).
Claim 13 
Sawada discloses the ceramic electronic component according to claim 9, as shown above.
Sawada does not expressly disclose wherein the surface layer portion of the second electrode layer is defined by about 20% of the second electrode layer in a thickness direction, and the inner portion of the second electrode layer is defined by about 80% of the second electrode layer in the thickness direction, as recited in claim 13.
Ito (FIG. 4) teaches a surface layer portion (15a2) of an electrode layer (15a) is defined by about 20% of the electrode layer (15a) in a thickness direction (paragraph 68: 15a is 10 to 200 µ, 15a2 is 0.1 to 10 μm, which overlaps the claimed range; see MPEP 2144.05), and the inner portion of the second electrode layer is defined by about 80% of the second electrode layer in the thickness direction (paragraph 68: 15a is 10 to 200 µm, 15a2 is 0.1 to 10 μm, which overlaps the claimed range; see also FIG. 21-22 and paragraph 224: treatment along all of end surface not just corner region shown in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ito with Sawada to utilize the surface treatment taught by Ito in the method taught by Sawada, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for removing glass from the surface of the baked electrode layer, thereby planarizing the layer, allowing for a smooth dense metal surface (paragraph 77, 147), and by setting the depth of treatment, damage to the multilayer body can be significantly reduced or prevented, and chipping and fracture of the multilayer body are significantly reduced or prevented (paragraph 75).
Claim 14
Sawada discloses the ceramic electronic component according to claim 9, as shown above.
Sawada does not expressly disclose wherein a difference in densities between the surface layer portion and the inner portion of the second electrode layer is about 2% or more and about 5% or less, as recited in claim 14.
Ito (FIG. 16-17) teaches a difference in density between a surface layer portion (15a2) and an inner portion (15a1) of an electrode layer (15a) is about 2% or more and about 5% or less (paragraph 213-214: porosity before treatment of 2.5% and after treatment of 0.3%; see also FIG. 19-22 and paragraph 218-224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ito with Sawada to utilize the surface treatment taught by Ito in the method taught by Sawada, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for removing glass from the surface of the baked electrode layer, thereby planarizing the layer, allowing for a smooth dense metal surface (paragraph 77, 147), and by setting the depth of treatment, damage to the multilayer body can be significantly reduced or prevented, and chipping and fracture of the multilayer body are significantly reduced or prevented (paragraph 75).
Claim 16
Sawada discloses the ceramic electronic component according to claim 9, as shown above.
Sawada does not expressly disclose wherein a density of the surface layer portion of the second electrode layer is about 80% or more and about 90% or less, as recited in claim 16.
Ito recognizes adjusting the density of a surface layer portion (15a2) of an electrode layer (15a)(paragraph 213-214: porosity before treatment of 2.5% and after treatment of 0.3%; see also FIG. 19-22 and paragraph 218-224) as a results effective variable, a variable which achieves a recognizable result: by adjusting the density and thickness of the surface region, attaching properties of plating are able to be improved or intrusion by plating is able to be significantly reduced or prevented, and therefore reliability of multilayer ceramic capacitor is significantly improved (paragraph 75, 77, 147). Such a range as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04; see also instant application specification Tables 1-2 showing example densities of 76, 80, and 88).
Claim 17
Sawada discloses the ceramic electronic component according to claim 9, as shown above.
Sawada does not expressly disclose wherein a density of the inner portion of the second electrode layer is about 75% or more and about 80% or less, as recited in claim 17.
Ito recognizes a density of an inner portion (15a1) should be lower than a surface layer portion (15a2) of an electrode layer (15a)(paragraph 74; see also paragraph 213-214: porosity before treatment of 2.5% and after treatment of 0.3%; see also FIG. 19-22 and paragraph 218-224) as a results effective variable, a variable which achieves a recognizable result: the inner layer has a lower density with pores and glass and therefore has cushioning properties. External impact applied to multilayer ceramic capacitor is thus able to be absorbed (paragraph 74; see also paragraph 75, 77, 147). Such a range as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04; see also instant application specification Tables 1-2 showing example densities of 74, 78, and 85).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of applicant prior art.
Sawada discloses the ceramic electronic component according to claim 9, as shown above.
Sawada does not expressly disclose wherein a density of the first electrode layer is about 80% or more and about 93% or less, as recited in claim 15.
Sawada, however, teaches forming a first electrode layer (paragraph 172) as disclosed in the instant application specification (see and compare instant application specification paragraph 183) which would therefore be expected to exhibit the same properties. Additionally, the first electrode layer as claimed is disclosed in the instant application specification as having the claimed density as prior art examples (see instant application specification Table 1-2). See MPEP 2112.01. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220093333 (see, e.g., paragraph 27, 41) and US 20210057155 (see, e.g. paragraph 81).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571)270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848